Exhibit 4.20 FORM OF SUBORDINATE INDENTURE BETWEEN McMoRan AND ONE OR MORE TRUSTEE TO BE NAMED McMoRan EXPLORATION CO. INDENTURE Dated as of , 200 [NAME OF TRUSTEE] Trustee TABLE OF CONTENTS Page Article 1 DEFINITIONS AND INCORPORATION BY REFERENCE Section 1.1 Definitions. 1 Section 1.2 Other Definitions. 5 Section 1.3 Incorporation by Reference of Trust Indenture Act. 5 Section 1.4 Rules of Construction. 5 Article 2 THE SECURITIES Section 2.1 Issuable in Series. 6 Section 2.2 Establishment of Terms of Series of Securities. 6 Section 2.3 Execution and Authentication. 8 Section 2.4 Registrar and Paying Agent. 9 Section 2.5 Paying Agent to Hold Money in Trust. 9 Section 2.6 Securityholder Lists. 9 Section 2.7 Transfer and Exchange. 10 Section 2.8 Mutilated, Destroyed, Lost and Stolen Securities. 10 Section 2.9 Outstanding Securities. 10 Section 2.10 Treasury Securities. 11 Section 2.11 Temporary Securities.11 Section 2.12 Cancellation. 11 Section 2.13 Defaulted Interest. 11 Section 2.14 Global Securities. 11 Section 2.15 CUSIP Numbers. 12 Article 3 REDEMPTION Section 3.1 Notice to Trustee. 12 Section 3.2 Selection of Securities to be Redeemed. 13 i Section 3.3 Notice of Redemption. 13 Section 3.4 Effect of Notice of Redemption. 13 Section 3.5 Deposit of Redemption Price. 14 Section 3.6 Securities Redeemed in Part. 14 Article 4 COVENANTS Section 4.1 Payment of Principal and Interest.14 Section 4.2 SEC Reports. 14 Section 4.3 Compliance Certificate. 14 Section 4.4 Stay, Extension and Usury Laws.14 Section 4.5 Corporate Existence. 14 Section 4.6 Taxes. 15 Article 5 SUCCESSORS Section 5.1 Company May Consolidate, Etc., Only on Certain Terms. 15 Section 5.2 Successor Corporation Substituted. 15 Article 6 DEFAULTS AND REMEDIES Section 6.1 Events of Default. 15 Section 6.2 Acceleration of Maturity; Rescission and Annulment. 16 Section 6.3 Collection of Indebtedness and Suits for Enforcement by Trustee. 17 Section 6.4 Trustee May File Proofs of Claim. 18 Section 6.5 Trustee May Enforce Claims Without Possession of Securities. 18 Section 6.6 Application of Money Collected. 18 Section 6.7 Limitation on Suits. 19 Section 6.8 Unconditional Right of Holders to Receive Principal and Interest. 19 Section 6.9 Restoration of Rights and Remedies. 19 Section 6.10 Rights and Remedies Cumulative. 19 Section 6.11 Delay or Omission Not Waiver. 19 ii Section 6.12 Control by Holders.20 Section 6.13 Waiver of Past Defaults. 20 Section 6.14 Undertaking for Costs. 20 Article 7 TRUSTEE Section 7.1 Duties of Trustee. 20 Section 7.2 Rights of Trustee. 21 Section 7.3 Individual Rights of Trustee. 22 Section 7.4 Trustee’s Disclaimer. 22 Section 7.5 Notice of Defaults.22 Section 7.6 Reports by Trustee to Holders.22 Section 7.7 Compensation and Indemnity. 23 Section 7.8 Replacement of Trustee. 23 Section 7.9 Trustee by Merger, etc.24 Section 7.10 Eligibility; Disqualification. 24 Section 7.11 Preferential Collection of Claims Against Company 24 Article 8 SATISFACTION AND DISCHARGE; DEFEASANCE Section 8.1 Satisfaction and Discharge of Indenture. 24 Section 8.2 Application of Trust Funds; Indemnification. 25 Section 8.3 Legal Defeasance of Securities of any Series. 26 Section 8.4 Covenant Defeasance. 27 Section 8.5 Repayment to Company. 27 Section 8.6 Reinstatement. 27 Article 9 AMENDMENTS AND WAIVERS Section 9.1 Without Consent of Holders. 28 Section 9.2 With Consent of Holders. 28 Section 9.3 Limitations. 29 iii Section 9.4 Compliance with Trust Indenture Act. 29 Section 9.5 Revocation and Effect of Consents. 29 Section 9.6 Notation on or Exchange of Securities. 30 Section 9.7 Trustee Protected. 30 Section 9.8 Payment for Consent. 30 Article 10 MISCELLANEOUS Section 10.1 Trust Indenture Act Controls. 30 Section 10.2 Notices. 30 Section 10.3 Communication by Holders with Other Holders. 31 Section 10.4 Certificate and Opinion as to Conditions Precedent. 31 Section 10.5 Statements Required in Certificate or Opinion. 31 Section 10.6 Rules by Trustee and Agents. 31 Section 10.7 Legal Holidays. 31 Section 10.8 No Recourse Against Others. 32 Section 10.9 Counterparts. 32 Section 10.10 Governing Laws. 32 Section 10.11 No Adverse Interpretation of Other Agreements. 32 Section 10.12 Successors. 32 Section 10.13 Severability. 32 Section 10.14 Table of Contents, Headings, Etc. 32 Section 10.15 Securities in a Foreign Currency or in ECU. 32 Section 10.16 Judgment Currency.33 Article 11 SINKING FUNDS Section 11.1 Applicability of Article. 33 Section 11.2 Satisfaction of Sinking Fund Payments with Securities. 33 Section 11.3 Redemption of Securities for Sinking Fund. 34 iv Article 12 SUBORDINATION OF SECURITIES Section 12.1 Agreement of Subordination. 34 Section 12.2 Payments to Holders. 34 Section 12.3 Subrogation of Securities and Relative Rights. 36 Section 12.4 Authorization to Effect Subordination. 37 Section 12.5 Notice to Trustee. 37 Section 12.6 Trustee’s Relation to Senior Indebtedness. 38 Section 12.7 No Impairment of Subordination. 38 Section 12.8 Article Applicable to Paying Agents. 38 Section 12.9 Senior Indebtedness Entitled to Rely. 38 v McMoRan EXPLORATION CO. Reconciliation and tie between Trust Indenture Act of 1939 and Indenture, dated as of , 200 Section 310(a)(1) 7.1 (a)(2) 7.1 (a)(3) Not Applicable (a)(4) Not Applicable (a)(5) 7.1 (b) 7.1 Section 311(a) 7.11 (b) 7.11 (c) Not Applicable Section 312(a) 2.6 (b) 10.3 (c) 10.3 Section 313(a) 7.6 (b)(1) 7.6 (b)(2) 7.6 (c)(1) 7.6 (d) 7.6 Section 314(a) 4.2, 10.5 (b) Not Applicable (c)(1) 10.4 (c)(2) 10.4 (c)(3) Not Applicable (d) Not Applicable (e) 10.5 (f) Not Applicable Section 315(a) 7.1 (b) 7.5 (c) 7.1 (d) 7.1 (e) 6.14 Section 316(a) 2.1 a)(1)(A) 6.12 a)(1)(B) 6.13 b) 6.8 Section 317(a)(1) 6.3 (a)(2) 6.4 (b) 2.5 Section 318(a) 10.1 Note:This reconciliation and tie shall not, for any purpose, be deemed to be part of this Indenture. vi This INDENTURE dated as of , 200 between
